Bleckley, Chief Justice.
1. Hodge having been tried and convicted for wrecking a railroad train, and the court having denied him a new trial, the first question is whether the act of October 12th, 1885, applies to a railroad not chartered. *646We think the act is applicable to any railroad whatsoever, and that the question of whether it has been chartered or not could" not properly be raised. This was a railroad defacto, whether one de jure or not. The language of the act, neither in its title nor its body suggests any restriction whatever to railroads of any given class or kind.
2. The next question is whether the evidence in the record warrants the verdict. We agree with the court below in thinking it quite sufficient. For the facts in full, see the official report, and for the statute see acts 1884-85, p. 181.
Judgment affirmed.